Citation Nr: 0433206	
Decision Date: 12/15/04    Archive Date: 12/21/04

DOCKET NO.  03-07 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

Entitlement to an increased evaluation for residuals, trauma 
to the left foot, currently assigned a 10 percent disability 
evaluation.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which denied the benefits sought on 
appeal.  The veteran, who had active service from November 
1976 to June 1977, appealed that decision to BVA, and the 
case was referred to the Board for appellate review.

The Board also observes that the veteran testified before a 
Decision Review Officer in May 2003 during which he indicated 
that there appeared to be a scar on his left foot which 
became tender when he was on his feet for an hour or longer.  
It is unclear as to whether the veteran intended to file a 
separate claim for service connection for a scar on his left 
foot.  However, this matter is not currently before the Board 
because it has not been prepared for appellate review.  
Accordingly, this matter is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's left foot disability is not shown to be 
productive of more than moderate symptoms.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
residuals, trauma to the left foot, have not been met. 38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.45, 4.71a, Diagnostic 
Code 5284 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA), which became 
law in November 2000.  The VCAA provides, among other things, 
that the VA shall make reasonable efforts to notify a 
claimant of the evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist the claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2003).  

First, the VA has the duty under the VCAA to notify a 
claimant and any representative of information and evidence 
needed to substantiate a claim.  Collectively, the September 
2002 rating decision as well as the January 2003 Statement of 
the Case and February 2004 Supplemental Statement of the Case 
issued in connection with the veteran's appeal have notified 
him of the evidence considered, the pertinent laws and 
regulations, including the schedular criteria, and the 
reasons his claim was denied.  In addition, the RO sent a 
letter to the veteran in December 2001 in connection with his 
claim for an increased evaluation that specifically informed 
him of what information and evidence was still needed from 
him as well as the substance of the VCAA, including the 
division of responsibilities between the VA and the veteran 
in obtaining the evidence.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Second, the VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the veteran's service medical records have been obtained and 
associated with the claims file, as were his VA medical 
records.  The veteran was also afforded VA examinations in 
August 2002 and October 2003, and he was provided the 
opportunity to testify before a Decision Review Officer at 
the RO in May 2003 in connection with his claim for an 
increased rating.  The veteran and his representative have 
not informed the Board of any additional, relevant evidence 
that needs to be obtained prior to appellate review. 

Based on the foregoing, the Board finds that all relevant 
evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained.  Simply put, the Board 
finds that disposition of the appellant's claim is 
appropriate


Background and Evidence

A rating decision dated in April 1981 granted service 
connection for residuals of an injury of the left foot and 
assigned a 10 percent disability evaluation effective from 
December 29, 1980.  That determination was based on a review 
of the veteran's service medical records as well as on the 
findings of a VA examination performed in February 1981.  
Subsequent rating decisions dated in April 1982, April 1984, 
and November 1992 continued the 10 percent evaluation 
assigned for the veteran's left foot disability.  The veteran 
filed a claim for an increased evaluation in November 2001, 
and a September 2002 rating decision denied that claim.  
During the pendency of the appeal, that evaluation has 
remained in effect until the present time.

VA medical records dated from June 2001 to December 2001 
indicate that in June 2001 the veteran complained of pain in 
his arch when he was on his feet a lot.  There was also a 
question as to whether the veteran had developed arthritis.  
An x-ray was obtained, which revealed no significant 
abnormalities, and it was noted that there was no change 
since March 1995.  The radiologist listed his impression as a 
negative study.  

In his August 2002 Notice of Disagreement, the veteran 
related his feet were affecting his daily living and that his 
doctor had told him there was nothing more that he could do.

VA medical records dated in September 2002 indicate that the 
veteran sought treatment for his left foot, which he reported 
continued to hurt and sometimes swelled to twice the size of 
his right foot.  As such, he stated that he was precluded 
from work requiring him to stand.  The veteran also told the 
treating physician that previous x-rays had not revealed 
anything and that he had been advised that the only remaining 
therapy was pain control or fusion surgery.  He further 
indicated that he was taking Motrin daily and that wearing 
flat shoes also helped.  A review of the veteran's chart 
revealed two previous x-rays that had both shown his foot to 
be normal.  The veteran returned for treatment later that 
month with additional complaints of his foot being sore after 
being on his feet all day wearing gym shoes.  He avoided 
plantar flexing his left foot, but the treating physician 
could not detect any swelling or inflammation in either of 
his feet.

The veteran was afforded a VA examination in August 2002 
during which he complained of constant low level aching pain 
in his left foot that he rated as a three on a scale of one 
to ten.  He told the examiner that his left foot was weaker 
than his right foot and that his left foot sometimes gave out 
when he was walking.  His foot reportedly was stiff across 
the top of the arch and hurt when he bent it.  His foot 
sometimes swelled when he had been on his feet and became red 
across the top, and he occasionally developed a burning 
sensation inside his foot.  He denied that his foot locked, 
but he did complain of fatigue with a loss of endurance.  He 
also reported having flare-ups with increased throbbing pain 
that he rated as a ten out of a scale of one to ten.  He had 
three spells per month, which lasted all day until he took 
his medication and soaked his foot.  Such flare-ups were 
usually precipitated by changes in the weather or by being on 
his feet for approximately one hour.  He stated that he was 
additionally limited by pain during a flare-up or following 
repetitive use.  The veteran took Motrin or Ibuprofen twice a 
week, which seemed to help without any adverse drug effects.  
He also soaked his foot and used a heating pad.  He denied 
the use of any adaptive device as well as any surgery.  There 
was no history of dislocation or recurrent subluxation.  The 
veteran indicated that his life was affected by his 
disability in that he tried to stay off of his feet.  He no 
longer played basketball or baseball and did not do anything 
else physical, as his foot would go out on him the next day.  
He also stated that he had to wear good shoes and that he 
could not take a job that required him to be on his feet, yet 
it was also noted that he had left his job because his 
psychiatric medication prevented him from working the number 
of hours that his company required.

A physical examination did not reveal the veteran to be in 
any apparent distress.  The circumference of both feet at the 
level of the metatarsophalangeal joints was 24 centimeters, 
and the circumference measured at the top of the arch was 28 
centimeters bilaterally.  There was no painful motion at any 
point.  During a flare-up or following repetitive use, the 
examiner indicated that the veteran would be additionally 
limited by pain.  There was no objective evidence for painful 
motion, edema, effusion, instability, weakness, redness, 
heat, abnormal movement, or guarding of movement, but there 
was tenderness to marked manipulation.  His gait was 
unremarkable, and there was no functional limitation on 
standing or walking.  The veteran's posture on standing, 
squatting, supination, pronation, and rising to the toes and 
heels was unremarkable.  There were no callosities, 
breakdown, or abnormal shoe wear pattern that would indicate 
abnormal weight bearing.  Nor was there any ankylosis or 
constitutional signs consistent with inflammatory arthritis.  
Left ankle dorsiflexion was 25 degrees, and plantar flexion 
was 35 degrees to active range of motion and 40 degrees to 
passive.  There was no varus or valgus angulation of the os 
calcis in relationship to the long axis of the tibia and 
fibula.  An x-ray of the veteran's left foot was negative, 
and the examiner opined that the veteran had a history of 
remote trauma of the left foot with no current pathology.

In his May 2003 testimony before a Decision Review Officer, 
the veteran indicated that his left foot did not bother him 
in the morning, but that his foot did weaken and develop pain 
and swelling as he went through the day and stood on it for 
long periods of time.  He usually soaked his feet at the end 
of the day to alleviate his symptoms.  He rated his pain in 
the morning as a three out of a scale of one to ten, and 
assessed his pain at the end of the day as being an eight.  
He occasionally felt a popping sensation as well as a deep 
burning sensation across the top of his foot where he had 
been injured in service.  The veteran indicated that he was 
taking Motrin and other over-the-counter medications, but 
also stated that these medications were no longer effective.  
His treating physician had told him that there was nothing 
that could be done, except for surgery.  The veteran had used 
arch supports and special shoes in the past, but he longer 
used them.  He noted that his foot felt worse when the 
weather changed, as he experienced excruciating pain and had 
difficulty sleeping.  The veteran also testified that his 
disability interfered with his ability to maintain 
employment.

The veteran was afforded a VA examination in October 2003 
during which he reported having intermittent pain in his left 
foot over the years.  He had less symptoms in the morning, 
but he developed more symptoms, such as pain and swelling, in 
the afternoon or evening after being on his feet for long 
periods of time.  He took approximately five to six Motrin 
per week for the pain in his foot.

A physical examination did not reveal the veteran to be in 
any apparent distress, and he walked with a normal gait 
without any external supports or discernible limp.  At the 
time of the examination, he wore tennis shoes without any 
orthotics.  The alignment of his foot and ankle were normal.  
The examiner noted that the veteran had good dorsalis pedal 
pulses over each foot.  Mild correctible hammertoe 
deformities were observed.  The examiner noted that there was 
tenderness and pain when palpating the dorsum of the left 
foot.  There was no soft tissue swelling, thickness, 
increased warmth, or any deformity noted over the left 
forefoot, left foot or left ankle.  Ligaments about the ankle 
were intact and no instability was noted.  Left ankle motion, 
subtalar motion, and mid-tarsal motion were accomplished 
without pain or discomfort.  The veteran was able to extend 
and flex all of his toes and both feet equally and in a 
normal fashion.  The examiner observed that the main left 
foot finding was pain and tenderness over the dorsal portion 
of the left foot only.  Other than these findings the 
examiner concluded that there were no objective findings of 
residuals on examination.  

Law and Analysis

The veteran contends that he is entitled to an increased 
evaluation for his left foot disability.  More specifically, 
he claims that the current evaluation for his disorder does 
not accurately reflect the severity of the symptomatology 
associated with that disability.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
schedule for rating disabilities.  The percentage ratings 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such diseases 
and injuries and the residual conditions and civilian 
occupations.  Generally, the degree of disabilities specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbation or illness proportionate to 
the severity of the several grades of disability. 38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify 
the various disabilities and the criteria for specific 
ratings.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran. 38 C.F.R. § 4.3.  While the veteran's 
entire history is reviewed when making a disability 
determination, 38 C.F.R. § 4.1, where service connection has 
already been established, and increase in the disability 
rating is at issue, it is the present level of the disability 
that is of primary concern.  Francisco v. Brown, 7 Vet. App. 
55 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage 
and the functional loss with respect to all of these 
elements.  In evaluating disabilities of the musculoskeletal 
system, it is necessary to consider, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness. 
DeLuca v. Brown, 8 Vet. App. 202 (1995).   The functional 
loss may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated innervation, or 
other pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled. 38 C.F.R. § 4.40.  
Pain on movement, swelling, deformity or atrophy of disuse as 
well as instability of station, disturbance of locomotion, 
interference with sitting, standing and weight bearing are 
relevant considerations for determination of joint 
disabilities. 38 C.F.R. § 4.45.  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimal compensable rating for the joint. 38 C.F.R. 
§ 4.59.

The veteran's disability is currently evaluated under 
38 C.F.R. § 4.71a, Diagnostic Code 5284.  Under that 
Diagnostic Code, a 10 percent evaluation, the currently 
assigned evaluation, is for assignment when the symptoms of a 
foot injury are moderate.  A 20 percent evaluation is 
warranted when there are moderately severe symptoms, and a 30 
percent evaluation is contemplated for severe symptoms.  

When the evidence of record is considered under the laws and 
regulations as set forth above, the Board is of the opinion 
that the veteran is not entitled to an increased evaluation 
for his left foot disability.  Although the August 2002 VA 
examination found tenderness to marked manipulation, there 
was no objective evidence for painful motion, edema, 
effusion, instability, weakness, redness, heat, abnormal 
movement, or guarding of movement.  The veteran's gait was 
unremarkable, and there was no functional limitation on 
standing or walking.  In fact, his posture on standing, 
squatting, supination, pronation, and rising to the toes and 
heels was unremarkable, and there were no callosities, 
breakdown, or abnormal shoe wear pattern that would indicate 
abnormal weight bearing.  Nor was there any ankylosis, 
constitutional signs consistent with inflammatory arthritis, 
or varus or valgus angulation of the os calcis in 
relationship to the long axis of the tibia and fibula.  In 
addition, the Board notes that an x-ray of the veteran's left 
foot, which was taken at the time of the August 2002 VA 
examination, was negative.  Further, the October 2003 VA 
examiner noted that the main finding was pain and tenderness 
over the dorsal portion of his left foot only and that there 
was no deformity, soft tissue swelling, thickening, or 
increased warming in that area.  The veteran was able to 
extend and flex all of his toes and both feet equally and in 
a normal range.  Significantly, the August VA 2002 VA 
examiner opined that the veteran had a history of remote 
trauma of the left foot with no current pathology, and the 
October 2003 VA examiner commented that there were no 
objective findings of residuals noted on examination.  
Therefore, the Board finds that the veteran's left foot 
disability is not productive of more than moderate symptoms.

The Board has considered the provisions of 38 C.F.R. §§ 4.40, 
4.45, 4.59, and the holdings in DeLuca.  However, an 
increased evaluation for the veteran's left foot disability 
is not warranted on the basis of functional loss due to pain 
or weakness in this case, as the veteran's symptoms are 
supported by pathology consistent with the assigned 10 
percent rating, and no higher.  In this regard, the Board 
observes that both the August 2002 and October 2003 VA 
examination did not reveal the veteran to be in any apparent 
distress.  The Board does observe that the veteran was tender 
to marked manipulation at the August 2002 VA examination and 
that the October 2003 VA examiner also reported that 
palpation over the dorsum of his left foot was painful and 
tender.  However, this pain is contemplated in the currently 
assigned 10 percent disability evaluation under Diagnostic 
Code 5284.  The veteran's complaints do not, when viewed in 
conjunction with the medical evidence, tend to establish 
weakened movement, excess fatigability, or incoordination to 
the degree that would warrant an increased evaluation.  In 
this regard, the August 2002 VA examination noted that there 
was no painful motion, weakness, abnormal movement, or 
guarding of movement.  The veteran's gait was unremarkable, 
and there was no functional limitation on standing or 
walking.  Nor was there painful motion at any point.  
Therefore, the Board finds that the preponderance of the 
evidence is against an increased evaluation for the veteran's 
left foot disability.

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran, as required by the holding of the United States 
Court of Appeals for Veteran's Claims in Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board 
has considered the provisions of 38 C.F.R. § 3.321(b)(1).  In 
this case, however, there has been no showing that the 
veteran's service-connected left foot disability has caused 
marked interference with employment beyond that contemplated 
by the Schedule for Rating Disabilities, necessitated 
frequent periods of hospitalization, or otherwise renders 
impractical the application of the regular schedular 
standards utilized to evaluate the severity of the veteran's 
left foot disability.  In the absence of such factors, the 
Board finds that the requirements for an extraschedular 
evaluation for the veteran's left foot disability under the 
provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218 (1995).  


ORDER

An evaluation in excess of 10 percent for residuals, trauma 
to the left foot, is denied.



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



